UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A Amendment No. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-148190 Mojo Shopping, Inc. (Exact name of registrant as specified in its charter) Nevada 26-0884348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 778176 Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number: Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.4,520,000 as of September 30, 2008. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 9A(T). Controls and Procedures 16 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accountant Fees and Services 23 PART IV Item 15. Exhibits, Financial Statement Schedules 23 2 Table of Contents PART I Item 1.Business Company Overview We are in the business of online retailing. Specifically, we have created and are continuing to develop our website, www.mojoshopping.com (our “Site” or “mojoshopping.com”). Through our site, we sell products, such as furniture, design accessories, art, clothing, music, and a variety of environmentally friendly products, all of which are designed to appeal to the tastes of young, socially conscious professionals. Our plan is to target young professionals who are conscious of and attempting to keep pace with ever-changing trends. We will draw these individuals to our site by providing content that not only educates customers on the latest trends, but provides a place to make purchases consistent with those trends. Our target clientele may best be described as “hip” or “trendy”. We plan to seek alliances with other online entities that cater to our target market, whereby they will help drive traffic to our site in exchange for a percentage of sales revenue generated by any resulting traffic. Ivona Janieszewski is our President, Secretary, Chief Executive Officer, Chief Financial Officer, and sole director. Website Our mojoshopping.com website is currently active and fully functioning.The shopping cart options are live and capable of processing orders. Our initial repertoire of design products includes core categories such as modern furniture, lighting, design accessories, rugs & textiles, clothing, gifts, and pet accessories. We have designed our Site in an effort to reach the hip, contemporary individual consumer that has a continual appetite for new and exciting design-oriented products. We have sought to draw and keep that customer by presenting a new, entertaining experience in online shopping and by offering the most exciting lifestyle and design products available in today’s modern world. However, today’s online retail marketplace is extremely competitive and current economic conditions have curtailed many of the free spending habits of our target market, resulting in lower than expected revenues from sales. In spite of gross sales of only $2,507 for the year ended September 30, 2008, continuing operating expenses, and the resulting lack of liquidity and capital, we intend to continue to pursue our business plan of developing and marketing our Site.We will require additional financing to do so, however.At present, we lack sufficient financing to fully implement our business plan and have no immediate prospects to obtain that financing. 3 Table of Contents Competition We face significant competition in the online retail industry. E-commerce is a dynamic, high-growth market. Our competition for online customers comes from a variety of sources, including existing traditional retailers that are using the Internet to expand their channels of distribution, established Internet companies, and new Internet companies such as ourselves. In addition, our competition for customers comes from traditional direct marketers, brands that may attempt to sell their products directly to consumers through the Internet, and outlet stores. Many of our competitors have longer operating histories, significantly greater resources, greater brand recognition and more firmly established supply relationships. Moreover, we expect additional competitors to emerge in the future. We believe that the principal competitive factors in our market include: brand recognition, merchandise selection, price, convenience, customer service, order delivery performance, and site features. Although we plan to compete effectively in this market, we recognize that this market is relatively new and is evolving rapidly, and, accordingly, there can be no assurance that we will be able to compete effectively in this marketplace. We believe that our success will depend upon our ability to remain competitive in this field. We compete with others in efforts to obtain financing and explore and develop our online forum. The failure to compete successfully in the online market for commercial opportunities and for resources could have a material adverse effect on our business. Intellectual Property We have not filed a trademark application to register the name or the URL for our Site, “MojoShopping.com.”To date, we do not yet own any other patent, trademark, or legally enforceable claim to proprietary intellectual property. Employees We have no significant employees other than our sole officer and director, Ivona Janieszewski. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Government Regulation Government regulation and compliance with environmental laws do not have a material effect on ourbusiness. We are subject to the laws and regulations of those jurisdictions in which we plan to operate and sell our products, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the publishing of our Site and the sale of our products are not subject to special regulatory and/or supervisory requirements. 4 Table of Contents Subsidiaries We conduct our operations through our wholly owned subsidiary, Mojo Shopping, LLC. Item 2.Properties We do not presently lease or own any real property.We receive mail at PO Box 778176, Henderson, NV 89077.In order to minimize expenses, we conduct our limited operations out of the home of our sole officer and director and intend to do so until such time as our operations necessitate dedicated office space. We further expect that our business model of relying primarily on the manufacturers of the products we sell to ship products directly to our customers will allow us to avoid the expense of dedicated warehouse space for the foreseeable future.Should we need warehouse space, we anticipate being able to lease such space on a short term basis at competitive rates in light of current economic conditions. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company's shareholders during the fiscal year ended September 30, 2008. 5 Table of Contents PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “MOJO” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending September 30, 2008 Quarter Ended High $ Low $ September 30, 2008 June 30, 2008 N/A N/A March 31, 2008 N/A N/A December 31, 2007 N/A N/A Fiscal Year Ending September 30, 2007 Quarter Ended High $ Low $ September 30, 2007 N/A N/A June 30, 2007 N/A N/A March 31, 2007 N/A N/A December 31, 2006 N/A N/A On September 30, 2008, the last sales price per share of our common stock was $0.25. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies 6 Table of Contents available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of September 30, 2008, we had 4,520,000 shares of our common stock issued and outstanding, held by 31shareholders of record. Dividends We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. In the event that a dividend is declared, common stockholders on the record date are entitled to share ratably in any dividends that may be declared from time to time on the common stock by our board of directors from funds legally available. There are no restrictions in our Certificate of Incorporation or bylaws that restrict us from declaring dividends. The Delaware General Corporation Law provides that a corporation may pay dividends out of surplus, out the corporation's net profits for the preceding fiscal year, or both provided that there remains in the stated capital account an amount equal to the par value represented by all shares of the corporation's stock raving a distribution preference. 7 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Plan of Operation in the Next Twelve Months We are in the business of online retailing. Specifically, we have created and are continuing to develop our website, www.mojoshopping.com. Through the site, we sell products, such as furniture, design accessories, art, clothing, music, and a variety of environmentally friendly products, all of which are designed to appeal to the tastes of young, socially conscious professionals. 8 Table of Contents We intend to work with our web designer over the next twelve months to further develop our website and our shopping cart functionalities.In addition, we intend to solidify relationships with our existing suppliers and manufacturers as well as expand our supplier base. Our intent is to develop relationships whereby our suppliers and manufacturers will be willing to ship products offered on our website directly to our customers. We do not currently and do not plan on maintaining a significant product inventory. We anticipate that the majority of our product suppliers will drop ship products from their respective warehousing facilities directly to our customers. We have already received verbal commitments from several suppliers to that effect. By eliminating warehousing and shipping costs, we are able to offer competitive prices to our customers while realizing savings on our own costs. We intend to upgrade our site to automatically place orders with suppliers when customers place their order on our site. By automating this process and arranging for suppliers to ship directly to our customers, we expect to reduce our order processing time. Ideally, products would then ship immediately from the manufacturer or supplier when customers place their order, rather than waiting for individuals at our business to process or fill the order. Currently, however, our site does not have this functionality, and we resubmit incoming orders to our suppliers for shipping. Notwithstanding the foregoing, we do currently and plan to continue to hold in inventory a small number of customizable gift items, such as t-shirts. We anticipate that most such items will retail between $10 and $40. While these items will not represent a significant profit center, they will serve to draw visitors to our site and build brand loyalty. Products We have entered into negotiations and have verbal commitments fromseveral manufacturers and suppliers to sell their products on our site. Most of the manufacturers/suppliers have also committed to drop ship products from their warehouses directly to our customers. Notwithstanding the foregoing, there can be no assurance that any of the manufacturers/suppliers we have verbal commitments from will follow through on their verbal commitments or continue to allow us to sell their products and ship to our customers in the future. Over the next twelve months, we intend to solidify negotiations and commitments from manufacturers and suppliers to sell their products on our site and to drop ship products from their warehouses directly to our customers. Intellectual Property Protection Our business depends, in part, on the protection of our intellectual property, including our business name, logo, and distinctive branding. We have not taken any measures to protect our intellectual property to this point, so there are no legal barriers to prevent others from using what we regard as our intellectual property. We currently own the URL www.mojoshopping.com and we will be further developing our corporate logo and branding strategy over the next twelve months. 9 Table of Contents Significant Equipment We do not intend to purchase any significant equipment for the next twelve months. Employees We do not have plans to change the number of our employees during the next twelve months. Results of Operations for the year ended September 30, 2008 and for the period from February 22, 2007 (Date of Inception) until September 30, 2008 We generated revenue from sales of $2,507 for the year ended September 30, 2008, as well as for the period from Inception (August 2, 2007) through September 30, 2008. Our Operating Expenses equaled $66,690, Cost of Goods Sold was $4,628, and Sales Discounts was $60 during the year ended September 30, 2008. The primary components of our Operating Expenses were General and Administrative Expenses, and Advertising and Promotion Expenses. After considering interest and other income of $83, our Net Loss for the year ended September 30, 2008, was $69,088. Our Operating Expenses equaled $82,129, Cost of Goods Sold was $4,628, and Sales Discounts was $60 during the period from Inception (August 2, 2007) through September 30, 2008. The primary components of our Operating Expenses were General and Administrative Expenses, and Advertising and Promotion Expenses. After considering interest and other income of $139, our Net Loss for the year ended September 30, 2008, was $84,171. Our General and Administrative Expenses are primarily attributable to professional fees associated with the initial development of our business, legal expenses, and consulting fees. We anticipate our operating expenses will increase as we more fully implement our business plan. The increase will be attributable to expenses to operating our business, and the professional fees to be incurred in connection with our reporting obligations as a public company as our business activity increases. Liquidity and Capital Resources As of September 30, 2008, we had total current assets of $248. We had $53,340 in current liabilities as of September 30, 2008. Thus, we had a working capital deficit of $53,092 as of September 30, 2008. For the year ended September 30, 2008, and for the period from Inception (August 2, 2007) through September 30, 2008, operating activities have used $26,188 and $31,104, respectively. The primary factors in this negative operational cash flow were our net losses of $69,088 and $84,171, respectively, offset primarily by prepaid and accrued expenses. We generated no cash from financing activities during the year ended September 30, 2008, but we generated $31,600 in cash from financing activities during the period from Inception (August 2, 2007) through September 30, 2008, all of which was due to an equity offering. There was no positive or negative cash flow due to investing activities during the year ended September 30, 2008. Investing Activities used $248 in cash for the period from Inception (August 2, 2007) through September 30, 2008. 10 Table of Contents We expect to spend approximately $20,000 to further develop and market our Site over the coming year. Our accounting, legal and administrative expenses for the next twelve months are anticipated to be $30,000. As of September 30, 2008, we have insufficient cash to operate our business at the current level for the next twelve months and insufficient cash to achieve our business goals. The success of our business plan during the next 12 months and beyond is contingent upon us obtaining additional financing. We intend to obtain business capital through the use of private equity fundraising or shareholders loans. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Although our sales volume has been limited thus far, we anticipate that, in time, the primary source of revenues for our business model will be the sales of our products. Going Concern We have experienced losses since our inception of the development stage amounting to $84,171 as of September 30, 2008 and have had minimal operating revenues.As of September 30 2008, we had a total of $248 in cash, and this amount may be insufficient to sustain operations over the course of the next year.These factors raise substantial doubt about our ability to continue as a going concern.Our ability to meet our commitments as they become payable is dependent on our ability to execute our plan to establish a customer base, obtain customers that make purchases, and to obtain necessary financing or achieve a profitable level of operations.There are no assurances that we will be successful in achieving these goals. Off Balance Sheet Arrangements As of September 30, 2008, there were no off balance sheet arrangements. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Cash and Cash Equivalents Cash equivalents comprise certain highly liquid instruments with a maturity of three months or less when purchased.As of September 30, 2008, we did not have any cash equivalents other than our bank accounts. 11 Table of Contents Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of September 30, 2008. Dividends We have not adopted any policy regarding payment of dividends. No dividends have been paid during any of the periods shown. Income Taxes We provide for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. Our predecessor operated as entity exempt from Federal and State income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate of 39% to net loss before provision for income taxes for the following reasons: September 30, September 30, Income tax expense at statutory rate $ $ Valuation allowance Income tax expense per books $
